DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 4 in the reply filed 5/16/22 is acknowledged. 
Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-12 and 14 read on the elected species and are under consideration.  


Claim Interpretation
It should be noted that the limitation “…comprising an amino acid sequence of…” encompasses peptides that comprise the full length of the peptide (i.e. entire SEQ ID NO: 1, 2 or 3) or any portion of SEQ ID NO: 1, 2 or 3. Therefore, claims 1-4 are interpreted to include any sequence of two or more amino acids contained within the claimed sequences. If Applicants mean to claim the entire sequences of SEQ ID NO: 1, 2 or 3, the claims should be amended to “…comprising a peptide comprising the amino acid sequence of…”. 

Claim Rejections - 35 USC § 101
               35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


    Claims 1-2, 4-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent-eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-2, 4 are determined to be directed to a law of nature/natural principle.  The rationale for this determination is explained below: Instant claims 1-2, 4 are drawn to an AMP comprising the amino acid sequence of SEQ ID NO: 1, 2 or 3.  As evidenced by UniProt sequence P54228 (CTHL6_BOVIN)(<https://www.uniprot.org/uniprot/P54228>10/1/1996), a peptide that meets the limitation of instant claims 1-2, 4 and SEQ ID NO: 1, 2, and 3 is naturally occurring fragment of cathelicidins-6 (residues 137-155). Cathelicidins are antimicrobial peptides that show broad spectrum of antimicrobial activity.  Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of claim 1 includes sequences in which the sequence/formula is embedded and does not exclude additional, unrecited elements. Moreover, the instant claims do not limit the amino acid length of the peptide. Therefore, the instant claims also encompass the full-length polypeptides. 
	In addition, as evidenced by GenBank sequence AKA21233.1 (<https://www.ncbi.nlm.nih.gov/protein/aka21233>) submitted 5/10/14) a peptide that meets the limitations of instant claims 1-2, 4 is a naturally occurring fragment of the Ynd protein for Vibrio Cholerae (residues 56-59 are LKKL, meeting the limitation of X7KKL). 
	The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products. 
	The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2A: The claims involve a judicial exception, a product of nature. Specifically, the claims are drawn to a naturally secreted fragment of the naturally occurring AMP, cathelicidin-6. 
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception. 
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. The Applicants have not shown a marked difference from the products naturally occurring counterpart. 
Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean a delivery device suitable for pharmaceutical use and possibly for human administration, this does not render the claim markedly different from what exists in nature. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”).  The instant claims do not show any additional ingredients for the composition that imparts markedly different characteristic from any naturally occurring counterparts. 
	According to the Guidance, fragmentation of a protein does not constitute a feature that renders the recited products markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the isolated protein markedly different, because the sequence of the nucleic acid or protein has not been altered. See, e.g., Myriad, 133 S. Ct. at 2116-18. 
With respect to claim 5, X7 of GenBank sequence AKA21233.1 is L. 
With respect to claim 6, the sequence LK from GenBank sequence AKA21233.1 meets the limitation of LX9, wherein X9 is K. 
With respect to claims 7 and 8, X10 is L and X11 is G (of GenBank sequence AKA21233.1). 
	With respect to claim 11, UniProt sequence P54228 (CTHL6_BOVIN)(<https://www.uniprot.org/uniprot/P54228>), is 90.1% identical to instant SEQ ID NO: 4. 
Therefore, 1-2, 4-8 and 11  are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Drunen et al. (WO 2010/043039).
Van Drunen et al. teach the production of host defense peptides (Example 1). In particular, Van Drunen et al. teach production of BMAP27 (SEQ ID NO: 14) having the amino acid sequence of GRFKRFRKKFKKLFKKLSPVIPLLHLG (Example 1, p. 25). SEQ ID NO: 14 meets the limitation of claim 1 and instant SEQ ID NO: 1-2, wherein X1 is a non-polar amino acid, X2 is a basic amino acid, X3 is a non-polar amino acid, X4 and X5 are basic amino acids, X6,X7, X8 are non-polar amino acids, X9 is a basic amino acid, X10 and X11 are non-polar amino acids. 
With respect to claims 7-8, SEQ ID NO: 14 from Van Drunen et al. comprises X10 is L and X11 is G. 
With respect to claim 11, SEQ ID NO: 14 from Van Drunen et al. is 90.1% identical to instantly claimed SEQ ID NO: 4. 


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallenbach et al. (US20130252880).
With respect to claims 1-2 and 4, Kallenbach et al. teach dendrimeric peptide compounds that demonstrate antimicrobial activity (Abstract). In particular, the antimicrobial compounds comprise the sequence FK (claim 7). FK meets the limitation of “compound comprising a peptide comprising an amino acid sequence..” of SEQ ID NO: 1-3 (please see claim interpretation above). F is a non-polar amino acid and meets the limitation of X7K. 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank sequence AKA21233.1. (<https://www.ncbi.nlm.nih.gov/protein/aka21233> submitted 5/10/14). 
GenBank sequence AKA21233.1 teaches a protein comprising the sequence LKKL (residues 56-59) meeting the limitation of X7KKL, wherein X7 is L (non-polar amino acid)(please see claim interpretation above). Therefore, the GenBank sequence comprising LKKL meets the limitations of claim 1-2 and 4 and SEQ ID NO: 1-3. With respect to the limitation in the preamble “an antimicrobial compound”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the structure of the peptide. 
With respect to claim 5, X7 of GenBank sequence AKA21233.1 is L. 
With respect to claim 6, the sequence LK from GenBank sequence AKA21233.1 meets the limitation of LX9, wherein X9 is K. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Drunen et al. (WO 2010/043039) and LifeTein (https://www.lifetein.com/Peptide-Synthesis-Amidation-Acetylation.html ;8/7/14). 
The teachings of Van Drunen et al. are presented above in detail. In addition to the teachings above, Van Drunen et al. teach post-expression modifications of the polypeptide, such as glycosylation, acetylation or phosphorylation and the like (p. 12). 
Van Drunen et al. does not teach the peptide is C-terminally amidated. However, the teachings of LifeTein cure this deficiency. 
LifeTein teaches peptides can be modified at the N-terminus, in the middle or at the C-terminus. LifeTein teaches N-terminal acetylation and C-terminal amidation reduce the overall charge of a peptide, therefore its overall solubility might decrease. LifeTein teaches that the terminal acetylation/amidation increases stability of the peptide because it generates a closer mimic of the native protein.  
With respect to claims 3 and 9-10, It would have been obvious to a person of ordinary skill in the art to modify the AMP of Van Drunen et al. by C-terminal amidation in order to increase the stability of the peptide as taught by LifeTein. There is a reasonable expectation of success given that C-terminal amidation is a well-known modification that is routine in the art. The modifications are so well known they are commercially available. 
With respect to claim 5, N-terminal acetylation meets the limitation of RC(O)N(H)-peptide, wherein R is C1 alkyl. 
With respect to claim 6, C-terminal amidation meets the limitation of peptide—C(O)R, wherein R is NRARB, wherein RA and RB are individually H. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-20 of USPN 10,624,947. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN  claims 1-3 and 7 claim SEQ ID NO: 20 and 24 which meet the limitations of instant claims 1-2, 4-8. The USPN claims (claim 4) the peptides are amidated, meeting the limitation of claims 3 and 9-10. The USPN claims (claims 8-20) SEQ ID NO: 19 and 38 and 32-34 that meet the limitation of SEQ ID NO: 4 and instant claims 11-12 and 14. 
Therefore, USPN 10,624,947 anticipate the instant claims. 

	
Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA L MARTINEZ/Examiner, Art Unit 1654